Citation Nr: 1227294	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right third finger disorder.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected arthritis of the left knee.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected arthritis of the right knee.

4.  Entitlement to a disability rating in excess of 20 percent for service-connected ligamentous laxity of the left knee.

5.  Entitlement to a disability rating in excess of 20 percent for service-connected ligamentous laxity of the right knee.

6.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fracture of the right first metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1957 to February 1960 and from September 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Buffalo, New York.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for a right third finger disorder and of an increased disability rating for residuals of a fracture of the right first metacarpal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran's left knee disability is not manifested by severe recurrent 
subluxation or lateral instability; left knee flexion is not limited to 30 degrees and extension is not limited to 15 degrees. 

2.  The Veteran's right knee disability is not manifested by severe recurrent subluxation or lateral instability; right knee flexion is not limited to 30 degrees and extension is not limited to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011). 

2.  The criteria for a disability rating in excess of 10 percent for arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011). 

3.  The criteria for a disability rating in excess of 20 percent for ligamentous laxity of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2011); VAOPGCPREC 23-97 and VAOPGCREC 9-98.

4.  The criteria for a disability rating in excess of 20 percent for ligamentous laxity of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2011); VAOPGCPREC 23-97 and VAOPGCREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must inform that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the above precedents, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in March 2007, December 2007, July 2008, and February 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, while the August 2008 Statement of the Case did not specifically list the issues of an increased disability rating for arthritis of the left and right knee among the issues on appeal, all elements in rating the respective knee disabilities are on appeal.  The August 2008 Statement of the Case did address the requisite criteria in considering range of motion and other factors relevant to the arthritis component of the appeal.  Moreover, the July 2008 correspondence provided the Veteran with pertinent information, to include the necessity of providing, on his own or with the help of VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disabilities, and the effect that the worsening has on his employment and daily life.  He was further informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  Therefore, to the extent that there exists any notice deficiency in this case, no prejudice is demonstrated, as a reasonable person would understand, from the communications described above, how to substantiate the claims.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

Left and Right Knee Disabilities

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003-5010 (for the arthritis) and Diagnostic Code 5257 (for the instability) based on additional disability.  Likewise, if a claimant has a disability rating under Diagnostic Code 5003 for arthritis of the knee, and there is evidence of instability, a separate rating is available under Diagnostic Code 5257.  See VAOPGCPREC 9-98 (August 14, 1998).  It is also possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Board notes that the Veteran's left and right knee disabilities have each been rated separately under Diagnostic Codes 5257 for ligamentous laxity and under Diagnostic Code 5010 for arthritis associated with ligamentous laxity.

Diagnostic Code 5010 provides that a claim shall be evaluated under the criteria of Diagnostic Code 5003 for degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Diagnostic Code 5003 provides for degenerative arthritis and mandates that the disability be rated upon the limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  If the disability is noncompensable under the appropriate diagnostic code provision for the joint involved, a 10 percent disability rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent disability rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent disability rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  Id.  Crepitation either in the soft tissues such as the tendons or ligaments, or within the joint structures, should be considered as points of contact which are diseased.  38 C.F.R. § 4.59 (2011).

Limitation of motion of the knee is rated under Diagnostic Codes 5260 for flexion and 5261 for extension.  Under Diagnostic Code 5260, flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating, and flexion that is limited to 15 degrees warrants a maximum 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Under Diagnostic Code 5261, extension that is limited to 10 degrees warrants a 10 percent disability rating and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a maximum 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Standard motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).

The Veteran's respective ligamentous laxity of the left and right knees has been rated at 20 percent under Diagnostic Code 5257 which provides the rating criteria for "other" knee impairment of the knee.  Under this diagnostic code provision, a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability.  The maximum 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA outpatient treatment records dated from December 2006 to December 2007 show intermittent treatment for degenerative joint disease of the knees.  In December 2007, the left knee had some crepitus on range of motion and some laxity of the medial joint space, but no tenderness or swelling.

Upon VA examination in January 2008, the Veteran reported ongoing bilateral knee pain, and indicated that he had not had any knee surgery.  He described mild to moderate daily flare-ups of knee pain, but added that he had not missed any work because of the knee pain.  Regarding functional limitations, stairs were difficult and he had difficulty staying seated in a car for long periods, though this was possibly attributable to a low back disorder.  On physical examination he ambulated without a limp.  There was no apparent alignment deformity of either knee.  There was tenderness on palpation of the medial aspect of the knee joint line and minimal crepitus palpable on motion of the knees.  Stability of both knees was good in all planes.  Range of motion of the knees was 110 degrees of flexion (normal being 140 degrees) and zero degrees of extension (normal being zero).  He moved through these ranges with little difficulty.  There was no change in range of motion or pain pattern following repetitive motion.  Quadricep and hamstring strength was 5/5.  X-rays were consistent with degenerative joint disease of the knees.  The diagnosis was degenerative joint disease of both knees.

In a private medical record from J. E. O., M.D., dated in June 2008, the Veteran was noted to have increased symptomatology, with episodes of instability, in both knees.  He described episodes of giving way, sharp pain with twisting motions, and popping of the knee, worse on the left than the right.  Physical examination of the left knee revealed evidence of crepitus, medial laxity of the medial collateral ligament upon valgus stress, and tenderness to palpation.  Range of motion testing revealed full extension to 100 degrees of flexion of the left knee, and full extension to 110 degrees of flexion of the right knee.  There was evidence of varus of both knees.  McMurray test produced pain throughout the left knee.  There was no effusion or palpable plicas, but there was diffuse thickening.  Physical examination of the right knee revealed palpable osteophytes in the medial aspect of the knee.  There was no evidence of any subluxation or dislocation of the patella.  There was tenderness to palpation over the medial joint line.  There was evidence of crepitus.  McMurray test produced pain throughout the right knee.  There was evidence of slight laxity of the medial collateral ligament.  There was evidence of thickening on the right knee and also findings of a Baker's cyst in the posterior aspect of the right knee.  There was no evidence of any plicas.  The impression, in pertinent part, was osteoarthritis of both knees, more severe on the left than on the right.

A VA outpatient treatment record dated in September 2008 shows that the Veteran's knees continued to be somewhat problematic.  He was taking anti-inflammatory medication on occasion as required.

In a January 2009 VA examination report, the Veteran complained of ongoing bilateral knee pain.  He had not had any knee surgery.  He used anti-inflammatory medication and warm soaks for pain as needed.  His response to treatment was poor.  He reported experiencing pain, giving way, instability, stiffness, weakness, incoordination, and decreased speed of joint motion.  He also described episodes of dislocation or subluxation, several times per week.  There was warmth, redness, swelling, and tenderness, along with weekly flare-ups of moderate severity.  Physical examination revealed bony joint enlargement, crepitus, tenderness, and abnormal motion of each knee.  There was also effusion and mild tenderness over the medial collateral ligament of the right knee.  There was crepitation, clicks or snaps, and grinding in each knee, but no mass behind the knees, instability, or patellar abnormality.  The left knee had meniscus abnormality with evidence of a tear, but with no locking, effusion, or dislocation.  

Range of motion testing revealed normal extension to 115 degrees of flexion of each knee.  There was objective evidence of pain with motion.  There were no additional limitations following three repetitions of range of motion.  The diagnosis was moderate degenerative joint disease of the knees, bilaterally, with mild instability in the anteroposterior plane.  Significant effects on usual occupation as an administrative law judge was noted to include decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain.  Affects on activities of daily living included severe impact on chores, exercise, sports, and recreation; moderate impact on shopping and travelling; mild impact on driving; and no impact on feeding, bathing, dressing, toileting, and grooming.  The Veteran was advised to seek follow-up care due to increased risk of fall and mild laxity of joint.

The Veteran was afforded another VA examination in April 2010.  At that time, 
his knees did not exhibit any significant varus or valgus deformity.  There was moderate crepitus palpation on motion of both knees.  There was pain on palpation of the medial aspect of both knees.  Quadricep strength was 4/5, bilaterally.  Range of motion testing revealed full extension to 90 degrees of flexion of each knee.  He did not complain of any significant pain on ambulation.  The diagnosis was degenerative joint disease of the knees, bilaterally.

In an addendum to the April 2010 VA examination report dated in June 2010, the VA examiner added that examination of the Veteran exhibited not a hint of instability of the knees on stress examination.  He had loss of range of motion, but there was no evidence of any instability of the medial or lateral ligaments of either knee.  The examiner explained that the Veteran had degenerative joint disease of the knee, which would not normally involve the ligaments but would rather attack the joint surfaces.  Hence, the examiner concluded that the Veteran did not have any significant ligamentous instability of the knees.

The evidence of record, as detailed in pertinent part above, does not show a range of motion finding that warrants a disability rating greater than 10 percent for either knee under either Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.7.  Specifically, in January 2008, the Veteran had motion from zero degrees of extension to 110 degrees of flexion.  In June 2008, he had motion from zero degrees of extension to 100 degrees of left knee flexion and 110 degrees of right knee flexion.  In January 2009, he had motion from zero degrees of extension to 115 degrees of flexion; and in April 2010, he had motion from zero degrees of extension to 90 degrees of flexion.  As a result, the criteria for a compensable disability rating [let alone the next higher 20 percent (flexion of 30 degrees/extension of 15 degrees)] for limitation of knee flexion or extension are not met under either Diagnostic Codes 5260 or 5261.  Notwithstanding the above findings, as provided by Diagnostic Code 5003, in the absence of limitation of motion extensive enough to warrant a compensable disability rating under Diagnostic Codes 5260 or 5261, a disability rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion has been objectively confirmed.  The Veteran's pain has already been considered in granting the 10 percent disability rating.  Thus, he is in receipt of the maximum rating to which he is entitled under Diagnostic Code 5003.

Consideration has been given to assigning a higher disability rating based on functional loss due to pain, weakness, fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements pursuant to 38 C.F.R. §§ 4.40 , 4.45 and DeLuca.  However, in each examination of record, there was no additional loss of range of motion or functional impairment following repetitive use.  Additionally, even when additional functional loss is considered, there is no persuasive evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees so as to warrant the next higher disability rating of 20 percent in either knee.

In considering the Veteran's ligamentous laxity of the left and right knees under Diagnostic Code 5257, as noted, in order to warrant the next-higher 30 percent disability rating for each knee the Veteran's disability must be manifested by   "severe" recurrent subluxation or lateral instability.

While the Veteran has reported that his knees would give way, the evidence has never shown that he has severe left or right knee lateral instability or subluxation.  In December 2007, there was some laxity of the medial joint space, but no tenderness or swelling.  In January 2008, stability of the knees was good in all planes.  In June 2008, there was medial laxity of the medial collateral ligament of the left knee but it was not described as severe; and there was slight laxity of the right knee, with no evidence of any subluxation or dislocation of the patella.  In January 2009, there was crepitation, clicks or snaps, and grinding in each knee, but no instability or patellar abnormality.  In April 2010, there was moderate crepitus on palpation of both knees, but in June 2010, it was concluded that there was not a hint of instability of the knees on stress examination, and that the Veteran did not have any significant ligamentous instability of the knees.  As there is no indication of severe recurrent subluxation or lateral instability, a disability rating greater than the currently assigned 20 percent for each knee under Diagnostic Code 5257 is not warranted. 

In considering the applicability of other diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 because the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into either joint.  

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  The medical evidence of record has not shown that the Veteran has undergone symptomatic removal of the semilunar cartilage of either knee.  Therefore, separate consideration under Diagnostic Code 5259 is not warranted. 

The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263. 

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's left and right knees warranted a disability rating higher than those currently assigned.  Accordingly, he is not entitled to receive a staged disability rating.  See Fenderson, supra. 

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion. 

The preponderance of the evidence is against the claims of a disability rating higher than 10 percent for arthritis of the left and right knees under Diagnostic Code 5010, and of a disability rating higher than 20 percent for ligamentous laxity of the left and right knees under Diagnostic Code 5257.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-schedular Consideration

Finally, the Board finds that the Veteran's left and right knee disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's left and right knee disabilities is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A disability rating greater than 10 percent for arthritis of the left knee is denied.

A disability rating greater than 10 percent for arthritis of the right knee is denied.

A disability rating greater than 20 percent for ligamentous laxity of the left knee is denied.

A disability rating greater than 20 percent for ligamentous laxity of the right knee is denied.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a right third finger disorder and of an increased disability rating for residuals of a fracture of the right first metacarpal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

With regard to the issue of an increased disability rating for residuals of a fracture of the right first metacarpal, the disability is rated under Diagnostic Code 5228 which provides the rating criteria for limitation of motion of the thumb. Under this diagnostic code provision, a 10 percent disability rating is assigned for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent disability is warranted for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a. The ratings are the same regardless of whether the hand affected is the major or minor.   A VA examination report dated in April 2010 shows that the examiner provided some range of motion findings, however, there was no measurement provided as to the gap between the thumb pad and the fingers.  As such, an examination provided the requisite findings are necessary to reach a fully informed decision on the claim. 

With respect to the issue of service connection for a right third finger disorder, the Veteran asserts that he injured his right middle finger while engaged in athletics at the United States Military Academy.  In his July 2007 claim, he described that he had been stepped on by fellow cadets with metal football cleats.  He added that his injury was merely taped by team managers, and that he had mainly ignored his symptoms during his younger years.  He added that his symptoms had increased ever since.  While a review of the Veteran's service treatment records does not specifically reveal treatment for an injured right middle finger, there are records which confirm that he did play football, and that he had sustained various injuries to the right and left hand while doing so.  Thus, his statements appear consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Accordingly, an in-service injury is conceded here.  The question remaining for consideration is whether any current disability is related to such in-service injury.

The Veteran has not been provided with a VA examination so as to obtain an opinion as to the likelihood that his current right third finger disorder in any way etiologically related to his periods of active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected residuals of a fracture of the right first metacarpal.  The claims file must be provided to the examiner for review. The examiner shall annotate the report to reflect that review of the claims file was undertaken.  All appropriate testing should be conducted, including X-ray studies, and all findings pertinent to Diagnostic Code 5228 should be reported.  In examining the right thumb the examiner is requested to address the following: 

(a)  Indicate the range of motion expressed in degrees, including the specific limitation of motion due to pain, and state the normal range of motion.  Specifically, the examiner must indicate whether there is limitation of motion permitting the Veteran to flex the right thumb pad to within 1 to 2 inches (2.5 to 5.1 cms.) of the fingers, with the thumb attempting to oppose the fingers, or whether there is a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers;  

(b)  Offer an opinion as to whether, in view of the overall functional limitations imposed by the Veteran's right thumb disability, such disability is comparable to favorable or unfavorable ankylosis or to amputation of the right thumb; and 

(c)  Describe any manifestations of the service-connected disability that involve the right thumb and the extent to which such manifestations result in limitation of motion of other digits or interference with the overall function of the right hand. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  All examination findings, together with the complete rationale for the comments and opinions expressed, shall be set forth in a legible report. 

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his asserted right third finger disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination of the Veteran.  All necessary testing shall be undertaken. 

The examiner is directed to provide an opinion as to whether it is at least as likely as not that any right third finger disorder found on examination had its onset during active service or is related to any in-service disease, event, or injury, to include his in-service participation in football.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


